Citation Nr: 1419593	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-13 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel





INTRODUCTION

The Veteran had active service in the U.S. Coast Guard from October 1969 to October 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from December 2009 and March 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  


FINDINGS OF FACT

The evidence is in equipoise as to whether the Appellant's currently diagnosed bilateral hearing loss and tinnitus are related to an incident of service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Appellant's favor, the criteria for entitlement to service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1110, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a).

In regard to element (1), current disability, post-service VA examinations indicate diagnoses of bilateral hearing loss and tinnitus. 

In regard to element (2), in-service incurrence, the Appellant contends he has current hearing loss as well as tinnitus due to loud noise exposure during combat in Vietnam.  He is capable of describing and reporting his noise exposure in service.  VA as well as a VA audiologist concedes combat exposure; thus, noise exposure is deemed consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a)(b).

In regard to element (3), causal relationship, the record contains a March 2013 VA medical opinion which is against the claim.  However, in providing her opinion the VA audiologist indicated that occupational as well as recreational noises had a cumulative effect in the etiology of his hearing loss and tinnitus.  The Board acknowledges that his military noise exposure does not have to be the sole contributor to the development of hearing loss.  This VA examiner did not rule out the fact that his in-service exposure may have, in part, been a contributing factor in the development of hearing loss and tinnitus.  As such, the Board finds that the evidence regarding the third element, causal relationship, is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the third element is satisfied. 

As all three elements have been satisfied, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.

This award represents a complete grant of the benefits sought on appeal.  Therefore, the Board need not discuss compliance with VA's obligations pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) as any error in this regard is harmless.  



ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


